Citation Nr: 1616171	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety and a panic disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for diabetes mellitus, type 2.  

5.  Entitlement to service connection for a pancreatic disorder.

6.  Entitlement to service connection for a gallbladder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of this hearing is of record.  The Veteran also testified before a Decision Review Officer (DRO) in January 2013.  A transcript of that hearing is contained in the Virtual VA electronic claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  As noted above, Virtual VA contains a January 2013 DRO hearing transcript.  Otherwise, it contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a psychiatric disorder, to include anxiety and a panic disorder, GERD, a pancreatic disorder, a gallbladder disorder, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's diabetes mellitus, type 2, is not related to his active service, to include as due to herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has no further duty to provide notice to the Veteran.  In an April 2010 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess, 19 Vet. App. 473.

In addition, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

In finding that VA has satisfied its duty to assist the Veteran, the Board acknowledges that VA has not provided an examination for the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4).  There is a low threshold for evidence indicating that there may be a nexus between the current disability or symptoms and the service, including medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the evidence does not indicate an association between the Veteran's military service, to include exposure to Agent Orange and diabetes mellitus, type 2.  Essentially, the only evidence of record in support of an indication of association factor are the Veteran's statements that his diabetes mellitus, type 2, was caused by his exposure to Agent Orange.  The Board finds that this does not rise to the threshold described in McLendon as the Veteran has provided conflicting statements and the medical records directly contradict these assertions.

Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran with regard to the issues decided herein.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues decided in the instant decision.

II.  Service Connection

The Veteran contends his diabetes mellitus, type 2, is related to his exposure to Agent Orange while stationed in the Korean DMZ (demilitarization zone) during his active service.  The Board will consider all potentially applicable theories of entitlement to service connection.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Furthermore, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus, type 2.  38 C.F.R. § 3.309(e).  

Evidence which may be considered in rebuttal of that presumption is any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board finds that the Veteran was exposed to Agent Orange during service.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  The Veteran's service personnel records indicate that he served in the 2nd Battalion, 32nd Infantry, 7th Infantry Division.  This is one of the units recognized by the Department of Defense as having sustained exposure to herbicides in Korea; therefore in-service exposure to herbicides including Agent Orange is presumed.  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.  

Factual Background

In his June 2010 notice of disagreement, the Veteran described having his gallbladder removed in 2005 and suffering from a "pancreatic attack" one week later.  The Veteran stated he was hospitalized for four months, and because only 10 percent of his pancreas functioned thereafter, he became a diabetic.  

An October 2000 letter from Dr. HV to Dr. RT noted that at the referral, the Veteran denied any history of diabetes.  

A June 2010 letter from Dr. SA noted that he had treated the Veteran in February 2010 after the Veteran had suffered an attack of pancreatic necrotitis, very severe.  Dr. SA stated that after this attack, the Veteran "was left in a diabetic state."  Dr. S.F.A. initially noted that the Veteran had undergone a laparoscopic cholecystectomy, or gallbladder removal, in December 2007.  Dr. S.F.A. noted that the Veteran still had a recurrent pseudocyst in the tail of the pancreas, which required further treatment.  This letter places the Veteran's gallbladder removal in December 2007 rather than in 2005, per the Veteran's initial report.  

VA and private treatment records note a diagnosis of diabetes type II.

During the Veteran's December 2015 Board hearing, the Veteran testified that his first pancreatic attack occurred in 2007, causing him to be hospitalized for over one month.  The Veteran then testified that his pancreatic disorder is what caused him to become diabetic.  When asked whether any doctor has connected either his pancreatic or gallbladder conditions to his military service, the Veteran indicated that they had not.  He then stated that his claim was based off his belief that his gallbladder and pancreatic conditions were related to his exposure to Agent Orange.  The Veteran explicitly denied any knowledge of any diabetic symptoms prior to his pancreatic difficulties.

A December 2015 Diabetes Mellitus Disability Benefits Questionnaire shows a present diagnosis of diabetes mellitus, type 2.  

Analysis

The Board finds that the first element of service connection is met as VA and private medical records provide a diagnosis of diabetes mellitus, type II.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  

Additionally, there is an in-service event, exposure to Agent Orange.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  The Veteran does not claim, and the evidence does not suggest, any other in-service event or the in-service onset of diabetes.  Accordingly, for service connection to be granted, the Veteran's diabetes mellitus must be related to his Agent Orange exposure.  

As noted above, the diabetes mellitus is presumed service-connected, but the Board finds that the presumption is rebutted.  Significantly, in his June 2010 statement, Dr. SA stated that the Veteran's "diabetic state" was caused by the very severe pancreatic necrotitis.  At his DRO hearing in January 2013 and the Board hearing in December 2015, the Veteran testified that his pancreatic disorder led to his present diagnosis of diabetes.  The Board also notes that the evidence of record, to include a 2000 private medical record, indicates that the disorder was not present prior to the onset of the Veteran's pancreatic troubles.  Based on the foregoing, the Board finds that the presumption of service connection is rebutted by the affirmative evidence to the contrary.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e).  

Additionally, service connection is not warranted due to Agent Orange exposure on a direct basis or based on chronic disorder provisions.  See Combee, 34 F.3d at 1044-45.  The Veteran's diabetes did not manifest to a compensable degree within one year of his separation from active duty.  Last, the evidence does not support a finding that the Veteran's diabetes mellitus is due to his Agent Orange exposure.  The medical evidence demonstrates that diabetes manifested due to the Veteran's pancreatic difficulties in 2007.  

Although the Veteran has asserted his diabetes mellitus is due to his Agent Orange exposure, the Board finds that his testimony is not competent in this regard.

Regardless, the Veteran's assertions are outweighed by the private physician's statement indicating the cause of the diabetes to be the severe pancreatic disorder.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of an endocrine disorder, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise. 

In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2.  Service connection is not warranted on direct or presumptive theories of entitlement.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type 2, is denied.  


REMAND

The Board finds that a remand is necessary to obtain examinations and opinions for the Veteran's claims.  

Regarding the Veteran's claims of entitlement to service connection for pancreas and gallbladder disorders, remand is required for an examination and opinion.  As determined above, the Veteran's Agent Orange exposure is conceded, but the Veteran's pancreatic and gallbladder disorders are not presumptive disease.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  But the Veteran's disorders could still be service-connected on a direct basis and an opinion should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A VA examination and opinion is thus required to address direct causation.

Regarding the Veteran's claims of entitlement to service connection for GERD and a psychiatric disorder, remand is required for VA examinations and opinions.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  First, a March 2009 letter from a private physician noted current diagnoses of anxiety syndrome, panic disorder, and GERD.  A December 2015 Disability Benefits Questionnaire, noted a diagnosis of GERD, gastritis, h pylori, irritable bowel syndrome, and diverticulitis.  Second, the Veteran testified at the Board hearing his stomach and psychiatric symptoms began during service.  Third, post-service treatment records suggest a chronic history of symptoms very close in time to his service discharge.  For instance, December 1971, July 1974, January 1977, and April 1978 VA treatment notes document complaints of epigastric pain or pain in the abdomen.  A December 1971 VA treatment note documents the prescription of Valium for what the Veteran later described as anxiety.  The Veteran was later diagnosed with anxiety with mild depression in May 1977.  Examination is thus required.

Finally, remand is required regarding the bilateral knee disorder to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA afforded the Veteran an examination for his knees in February 2010.  There are diagnoses of right knee osteochondritis and arthritis, left knee osteochondritis status post-surgery with scars, and osteoarthritis.  The examiner opined that the Veteran's current knee disorders were less likely than not related to service, focusing on the lack of a specific knee injury or trauma in the service treatment records as supporting explanation.  At the 2015 Board hearing, however, the Veteran testified that he did a lot of lifting during his service and that he fell off a tank five or six times over the course of his service.  He also described running around and putting his knees through wear and tear during his service; he reported that he did not put his knees through significant wear and tear after he separated from active duty.  These lay statements must be addressed before the Board is able to adjudicate the claims.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claim of entitlement to service connection for his pancreatic and gallbladder disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify any and all pancreatic and gallbladder disorders the Veteran has had since he filed his claim in June 2009; 

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gallbladder and pancreatic disorder is due to Agent Orange exposure, despite the fact that the disorders are not presumptive conditions.

4.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claim of entitlement to service connection for a psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify any and all psychiatric disorders the Veteran has had since he filed his claim in June 2009; 

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability had its onset during military service or is otherwise related to such service.

The examiner must address the following:  1) post-service treatment records from December 1971 and May 1977 that document prescription of Valium and diagnoses of anxiety with mild depression; 2) the Veteran's testimony that he developed anxiety contemporaneous to or shortly after his separation from active duty; 3) the Veteran's testimony that he was under a lot of stress during his military service.

5.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claim of entitlement to service connection for GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify any and all gastrointestinal disorders the Veteran has had since he filed his claim in June 2009.  The examiner must address the December 2015 Disability Benefits Questionnaire that documents diagnoses of GERD, gastritis, H pylori, diverticulitis, and irritable bowel syndrome; 

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disability had its onset during military service or is otherwise related to such service.

The examiner must address the following:  1) post-service treatment records from December 1971, July 1974, January 1977, and April 1978, that document gastrointestinal symptoms such as epigastric pain, burning in the stomach, and pain in left side of the abdomen; and 2) the Veteran's testimony that he developed gastrointestinal symptoms contemporaneous to or shortly after his separation from active duty.  

6.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claim of entitlement to service connection for a bilateral knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify any and all knee disorders the Veteran has had since he filed his claim in June 2009;

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed knee disorder had its onset during military service or is otherwise related to such service.

The examiner must address the following:  1) the Veteran's lay testimony describing falling off a tank multiple times during his active duty; and 2) the Veteran's testimony regarding wear and tear sustained during his active duty such as frequent running and lifting.  

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


